Citation Nr: 1525608	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis prior to May 31, 2013.

Entitlement to a TDIU on an extra-schedular basis prior to May 31, 2013.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for a TDIU.  While the claim was pending, a Decision Review Officer granted the Veteran a TDIU in an August 2013 decision, effective July 11, 2013.  This did not satisfy the Veteran's appeal.  The Veteran believes that the TDIU should be effective from June 10, 2010.  In a November 2013 rating decision, the Veteran was granted service connection for psychiatric disability with a 100 percent rating, effective May 31, 2013.  Therefore, the issue remaining on appeal is entitlement to a TDIU during the period prior to May 31, 2013.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a TDIU on an extra-schedular basis prior to May 31, 2013, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Prior to May 31, 2013, the combined rating for the Veteran's service-connected disabilities was 40 percent.





CONCLUSION OF LAW

The criteria for a TDIU on a schedular basis prior to May 31, 2013, have not been met.  38 U.S.C.A. 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

During the period prior to May 31, 2013, the combined rating for the Veteran's service-connected disabilities was 40 percent.  Therefore, he did not meet the minimum schedular criteria for a TDIU during that period.


ORDER

Entitlement to a TDIU prior to May 31, 2013, on a schedular basis is denied.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2014).

During the period of this claim prior to May 31, 3013, the Veteran's service-connected low back disability was assigned a 40 percent rating and his other service-connected disabilities were assigned noncompensable ratings.  There is evidence supporting a finding that the Veteran was unemployable due to his service-connected low back disability during the period of this claim prior to May 31, 2013.  A June 2010 VA treatment record, a June 2010 report by Dr. B.C., and a September 2011 VA treatment record reflect the clinicians opinions that the Veteran was not capable of gainful employment due to his service-connected low back disability.  In addition, the July 2010 VA examiner opined that the Veteran was unable to perform physical labor and sedentary labor would be difficult and an August 2012 SSA record notes the Veteran's mental capacity would be significantly compromised by pain and medication due to his service-connected back disability.  Therefore, the Board has determined that the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake any development it determines to be warranted. 

2. Then, the RO or the AMC should refer the claim for a TDIU prior to May 31, 2013, to the Director of the Compensation Service for extra-schedular consideration.  

3. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


